Citation Nr: 1138252	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to November 1979, and from August 1989 to March 2000.  He served with the Army National Guard from March to June 1988 and in the Army Reserves from December 2001 to August 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection radiculopathy of the left leg, and which assigned a 10 percent evaluation for it, effective September 2007.  In April 2009, a Decision Review Officer assigned a 20 percent rating for left leg radiculopathy, effective September 2007.  This case was previously before the Board in March 2011, at which time it was remanded for additional development of the record.

In its March 2011 determination, the Board also denied the Veteran's claim for an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.  Accordingly, this decision is limited to the issue set forth on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its March 2011 remand, the VA was directed to contact the Veteran and request he provide information concerning any treatment he had received for radiculopathy of the left leg.  In addition, the Veteran was to be scheduled for a VA examination to determine the current severity of his service-connected disability.  There is no indication in the record that the VA asked the Veteran to provide information concerning his treatment for left leg radiculopathy.  

The Board acknowledges that a VA examination was scheduled for May 2009.  The Veteran submitted a Statement in Support of Claim that month in which he indicated he had been informed a VA examination had been scheduled.  The Veteran noted the examination was scheduled for 8:00 A.M., and that he informed the scheduler he lived five hours from the location where the examination was going to be conducted.  He says the scheduler told him he would get back to him, but the Veteran claims he never heard anything.  The Veteran maintains he again contacted the VA for a new appointment but was informed that afternoon appointments were not available, and he would have to arrive early.  He states he was told the examination could not be rescheduled.  The Board finds good cause for the Veteran's failure to report for the examination has been demonstrated.  See 38 C.F.R. § 3.655 (2011).

Under the circumstances, the Board is of the opinion the Veteran should be given another opportunity to report for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for radiculopathy of the left leg since September 2007.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

2.  Schedule a VA neurological examination to determine the nature and extent of radiculopathy of the left leg.  In scheduling the time of the examination, consideration should be given to the Veteran's indication that he resides 5 hours south of Reno.  All reasonable efforts should be made to accommodate the Veteran's request for an appointment time that provides him the best opportunity to report for the examination.  The examiner should describe any left lower extremity impairment of motor function, sensory disturbances, loss of reflexes and pain or muscle atrophy due to the service-connected radiculopathy.  The examiner should state whether there is complete or incomplete paralysis, and, if incomplete, whether it is severe, moderate or mild.  All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


